NUMBERS
                                 13-10-00427-CR
                                 13-10-00428-CR

                             COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


DON STONE,                                                              Appellant,

                                         v.

THE STATE OF TEXAS,                                                       Appellee.


                   On appeal from the 130th District Court
                       of Matagorda County, Texas.


                           MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Garza
            Memorandum Opinion by Chief Justice Valdez

      Appellant, Don Stone, was convicted of one count of aggravated sexual assault

of a child, one count of indecency with a child by contact, and one count of indecency
with a child by exposure.1              See TEX. PENAL CODE ANN. §§ 21.11(a)(1), (a)(2)(A),

22.021(a)(1)(B)(i) (West Supp. 2010). Stone was sentenced to three life sentences to

run concurrently. By four issues, Stone contends that the evidence is legally insufficient

to support his conviction and that the convictions for indecency with a child violate the

constitutional prohibition against double jeopardy.                 See U.S. CONST. amend V. We

affirm the judgment in appellate cause number 13-10-00427-CR, and we modify the

judgment in appellate cause number 13-10-00428-CR and affirm as modified.

                                            I.      BACKGROUND

        Stone lived in Bay City, Texas with his common law wife, A.P., who had a

daughter, T.P. and a granddaughter, T.S. A.P. and Stone sometimes cared for T.S. and

T.S.‟s brother, “Papa.”2 In February 2009, T.P. went to visit friends in Las Vegas,

Nevada, and she left T.S. with Stone and A.P.3 After returning from Las Vegas, T.P.

moved to Houston, Texas sometime at the end of February or beginning of March;

however, she left T.S. with Stone and A.P. because T.P. wanted T.S. to finish out the

school year in Bay City. T.P. took Papa with her to Houston. T.S. moved to Houston to

live wither her mother, T.P., at the end of May.




        1
          In appellate cause number 13-10-00427-CR, Stone was convicted of two counts of indecency
with a child; in appellate cause number 13-10-00428-CR, he was convicted of one count of aggravated
sexual assault of a child.
        2
            We have used aliases to protect the identity of the children.
        3
          T.P. stated that when she took her trip to Las Vegas, T.S. “was very upset every time [she]
talked to her. She was crying” and she was begging T.P. to return home. T.S. did not tell T.P. what was
wrong. When T.P. was in Las Vegas, A.P. had surgery and apparently left T.S. and Papa alone with
Stone. T.P. believed that A.P. was in the hospital for about two days. T.P. stated that once A.P. returned
home, T.S. “wouldn‟t be as upset.” T.P. described T.S. as being extremely “clingy” when she returned
from Las Vegas.


                                                       2
        While living in Houston, T.P. caught T.S. viewing a “cartoon” on her computer of

people engaged in sexual activity. 4 T.P. testified that she told T.S. to go to bed and that

they would discuss the cartoon in the morning. T.P. stated that the next morning, she

told T.S. that she was not supposed to watch those types of cartoons on the computer

and asked T.S. why she was watching it. T.S. replied that she did not know why. T.P.

then told T.S. that the computer would be taken out of T.S.‟s room and that next time,

she would “whoop” T.S. According to T.P., she gave T.S. a hug, and T.S. started

crying. T.P. stated that she asked T.S. why she was crying and that T.S “just looked

down at the ground.” T.P. testified that she went about her business, and T.S. then told

her, “Mama, you know that nasty you caught me watching? . . . [Stone] watches that.”

T.P. asked T.S. how she knew that Stone had pornographic movies, but T.S. would not

answer and “just looked down at the ground.”

        T.P. called her sister, Tasha, and asked her to talk to T.S. T.P. did not hear what

Tasha said to T.S. T.P. then had another conversation with T.S.; however, T.P. asked

questions “[o]ver a period of days.” According to T.P., T.S. told her that Stone “put his

hand inside of her. Then she said that he would take his thingy and put it in his hand

and put it inside of her.”5 T.P. elaborated that:

               When it first—when I asked her about when they were staying at
        [A.P.‟s], because when—not [A.P.‟s], but [A.P.] was staying at 2314
        Avenue A because she moved in pretty much right after I left and went to
        Houston. And [T.S.] said that that‟s when she—when he would come, you
        know and pretty much that that‟s when he put his hand inside of her. And
        she said it hurt and that she had to go to the bathroom and she was
        bleeding. And this was like recent—more recent because this is after
        4
          On cross-examination, T.P. clarified that the cartoon characters “look like real people” and that it
is “anime, which is cartoon porn.”
        5
         On cross-examination, T.P. explained that she had not taught T.S. the proper terms for the body
parts and that T.S. called the penis “a thingy.”


                                                      3
       [A.P.] moved from the other location by the old [high] school. You know
       she was staying there before she moved to [Avenue A].

T.P. continued:

              At that location [Avenue A] she said he just had used his hand
       pretty much and that that‟s when he would get her out of bed and lay her
       on the couch with him to watch the porno.

                When they were staying at the other location [by the old high
       school], that‟s when she said he actually took his thingy and, you know,
       put it inside of her. But he didn‟t—he had it in his hand she said, and he
       put it inside of her that way.

T.P. claimed that T.S. said that Stone threatened that if T.S. ever told anyone what he

was doing to T.S., he would hurt T.P. and A.P.

       T.P. called the police in Houston to report what T.S. had said.           However,

because the events allegedly occurred in Bay City, T.P. filed a police report there. T.P.

then took T.S. to the children‟s assessment center where she was examined by a

doctor. T.S. stated that T.P. told the doctor what Stone had allegedly done to her.

       On redirect examination, T.P. testified that T.S. said that Stone would watch

pornographic movies with T.S. According to T.P., T.S. said “that when [T.P. was living

in Houston, T.S.] would be in the bed with [Papa] sleeping, [and Stone] would come get

her out of the bed and come lay her on the couch and have her watch the

[pornographic] movies with him” in the living room at the Avenue A residence. When

asked if T.S. ever mentioned anything about semen, T.P. acknowledged that T.S. did

not know that term but had “said the clear stuff that comes out. And [T.S.] said that it

tastes salty.” T.P. testified that T.S. told her that the “clear stuff” came out of Stone‟s

“thingy when they were at the residence by the old high school.”




                                            4
       T.S., an eight-year-old child, testified that when she was at A.P.‟s house, Stone

“was trying to do nasty stuff with [her]. He was trying to do stuff that parents do.” T.S.

said that Stone would call her to the living room or to A.P.‟s room and “[h]e was trying to

get his thing and try[ing] to put it in [hers].” T.S. said that Stone attempted to remove

her clothes, but that she would not let him do so. According to T.S., Stone asked her to

take off her clothes, he would take off his clothes, and she would lie on her back in the

bed. T.S. stated that when she was with Stone in A.P.‟s room, he would not remove his

shirt and only removed his pants. T.S. testified that Stone would then “try to get his

private and try and to put it on my back. . . . No, on my—my bottom.” T.S. later clarified

that Stone “would try to get his private” in her “private.” T.S. stated that Stone “tried” to

put his private in her private “a lot” in the living room and in A.P.‟s bedroom. When

asked what she saw, T.S. replied, “Got his private and trying to put it inside of it.” T.S.

explained that when Stone did this to her, it “[h]urt bad” and that Stone was between her

legs. T.S. also stated that Stone “was trying to put [his private] in [her] mouth” and that

“that clear stuff” came out of his private. T.S. remembered that on one occasion, “that

clear stuff” “squirted in [her] mouth” and she tried to spit it out. T.S. explained that “that

clear stuff” tasted “nasty.” T.S. testified that she “tried” to tell Stone to stop because she

knew that he “was trying to do something that was bad. . . .”

       The State asked, “[W]hen he would put his private in your private, it would hurt,”

T.S. replied, “Yes” and stated that she would tell Stone that it hurt but that he would not

stop. T.S. testified that Stone also tried to put his hand in her private. T.S. explained

that this happened when she was six and then also when she turned seven. She said,

when I turned seven, “he‟s still doing it.” When asked if he ever put anything else



                                              5
besides his hand or private into her private, T.S. said, “Yes. His mouth.” T.S. explained

that Stone was “trying to lick [her private] . . . .” and she would tell him to stop but he

would not stop. T.S. testified that sometimes after Stone “was trying” to put his private

in her private, her private would hurt and that she saw blood when she went to urinate.

The State asked if these “things happened all the time,” and T.S. replied, “Yes.” T.S.

claimed that Stone told her that if she told anyone what he was doing, “[h]e would do

something bad to [her].”

       According to T.S., Stone committed these acts while T.P. was in Las Vegas and

also when T.P. was in Houston with Papa. When asked how often it happened when

T.P. was in Houston, T.S. replied, “Like, a lot of times.” T.S. also claimed that Stone

had sexually abused her when he visited her in Houston after she turned eight.

       Marcella Donaruma, M.D., testified that she examined T.S. after T.S. made an

outcry. Dr. Donaruma stated that T.S. had dysuria, or the medical term for “it hurts

when I pee” and vaginal discharge. Dr. Donaruma clarified that although T.S. had

discharge, she did not have any sexually transmitted diseases. After acquiring T.S.‟s

past medical history from T.P., T.P. left the examination room, and Dr. Donaruma

interviewed T.S. alone. Dr. Donaruma testified that she asked T.S. if she had been

touched “in a way that a kid should not be touched on your private places,” and T.S.

replied, “Someone touched me everywhere in my private places.” When Dr. Donaruma

asked what places, T.S. said, “My behinney, my stomach, and his name is [Stone].” Dr.

Donaruma stated that she asked T.S., “What did he touch your places with,” and that

T.S. said, “His hand and his thingy.”      According to Dr. Donaruma, T.S. described

Stone‟s thingy as being “short” and having “a straight line in the middle and the clear



                                            6
stuff would come out.” T.S. clarified that the “clear stuff” came out of Stone‟s “thingy.”

Dr. Donaruma testified that T.S. said, “He put his thingy in me, and it really hurts” and

“Where I pee, there is blood coming out.” T.S. told Dr. Donaruma that she saw blood

“when she was gonna flush the toilet” and then pointed to her private area and said, “My

thingy hurts.” Dr. Donaruma stated that she asked T.S. how many times Stone touched

her thingy with his thingy and that T.S. responded, “A lot.”       T.S. allegedly told Dr.

Donaruma that Stone asked T.S. to touch him and that after she touched him, she

washed her hands. T.S. said that Stone showed her “nasty movies . . . where people

are naked.” Dr. Donaruma ended the interview at this point.

      Dr. Donaruma testified that there is a difference in the description of events

between a child who has merely viewed pornography and a child who has been

sexually abused. Dr. Donaruma stated:

              Well, a child who‟s describing pornography does not typically throw
      in the additional detail saying I can feel what it feels like and then not only
      describing that it does hurt but also when it hurts and then describing that
      there‟s blood and then not only that there was blood but when she noticed
      it. That‟s the type of really rich detail that adds a lot of credence to her
      disclosure. . . . And when she went to flush the toilet, there was the blood
      and her thingy was hurting then. So, she‟s relating that pain to the
      bleeding to what happened. It‟s multiple levels of association that make
      this a very detailed disclosure.

Dr. Donaruma testified that she believed that T.S.‟s description of the events was

credible. Dr. Donaruma explained that “it was clear” what T.S. meant by “his thingy,”

and Dr. Donaruma interpreted the contact as penile/vaginal contact because T.S.

pointed to where her “thingy was.”

      Dr. Donaruma then conducted a physical examination of T.S.‟s genital area. Dr.

Donaruma testified that T.S.‟s hymen “looked great” and that “[e]verything was there



                                            7
that should be there.” Dr. Donaruma noted that there was vaginal discharge “pooling” in

the vagina and some skin irritation. Dr. Donaruma explained that the irritation probably

occurred due to the vaginal discharge; she said, “When you put discharge on skin and

then put underpants on top of that, it‟s very irritating to the skin.” Dr. Donaruma stated

that the irritation was not indicative of sexual abuse and was more likely related to the

discharge and a urinary tract infection. At the end of the examination, Dr. Donaruma

informed T.S. that she could not “tell by looking that anything happened” and that meant

T.S.‟s “body was healthy.” Dr. Donaruma, however, did recommend that T.S. receive

sexual abuse counseling.

      Later, Dr. Donaruma explained that she had examined a fifteen-year-old girl who

had just had a seven-pound baby, and she could not “tell by looking at her she ever had

sex[,] let alone delivered a baby.” She further stated that it was not true that one would

expect to find medical evidence that a child has been sexually assaulted. When asked

if the physical exam led Dr. Donaruma to the conclusion that T.S. had been sexually

abused, she stated:

               That‟s a hard question to answer. . . . Well, what we know now that
      this specialty has existed between 20 and 30 years, depending on when
      you decide to choose the best paper, is that more than 90 percent of
      children and in some cases even up to 95 percent of children even before
      and after puberty have no signs of penetration when they describe what
      we would perceive as penetrating events. So, what we know is that it‟s
      normal to have a normal body even after something has happened to you.
      More importantly, I think is that the body down there is so rapidly healing.
      It‟s like the skin inside your mouth.

              On Super Bowl Sunday, if you cut your mouth on a nacho, by
      Tuesday or Wednesday you‟re not going to have that cut in your mouth
      anymore. That‟s the same skin that‟s in the vagina. It heals very quickly.
      So, it‟s unlikely for us to find injury in both cases. So, we just try to do the
      best we can to make sure we‟re not missing that 5 to 10 percent of kids
      who are going to have anything to see.

                                             8
Dr. Donaruma also opined that she did not believe that ninety to ninety-five percent of

children were lying when they claimed sexual abuse.                 She stated that based upon

studies:

              The younger children—in general it‟s very rare for a child to make
       this up and to continue to make it up to multiple audiences with additional
       interventions happening after they make these disclosures. Younger
       children are even less likely to be fabricating things. Above the age of 12
       and 13, it‟s more likely. But what is more likely is for minimization to
       happen rather than exaggeration. And even then it‟s still less than 20
       percent of cases. The numbers are running away from me. I think it 13 to
       15 percent of cases are fabricated or not related in the way to the
       perpetrator confessing that they happened.

       On cross-examination, Dr. Donaruma testified that she did not tell T.P. that her

physical exam of T.S. “showed sexual abuse.”6 Dr. Donaruma stated that she “would

have said I just don‟t know yet.” Dr. Donaruma explained that when she finds trauma in

the hymen, “most often that‟s in acute assault, so a freshly assaulted body . . . . When

things are more remote in time, unless there‟s a piece of tissue missing, it‟s very rare to

find anything.” Dr. Donaruma agreed that children who have not been sexually abused

can suffer from urinary tract infections and that “having a urinary tract infection or some

type of vaginal infection is not conclusive that there has been sexual abuse.” According

to Dr. Donaruma, “the best evidence that sexual abuse has occurred is a clear and

consistent disclosure from the child.”

       On redirect examination, Dr. Donaruma stated that she found the physical exam

to be indeterminate of sexual abuse but that T.S. was able to give a clear and

consistent description of what happened. When asked why Dr. Donaruma concluded


       6
           T.P. had previously testified that Dr. Donaruma told her that the physical exam showed signs
that T.S.‟s vagina had been penetrated.


                                                  9
that the examination was indeterminate of sexual abuse, despite T.S.‟s clear and

consistent description of events, Dr. Donaruma replied:

             That‟s a flaw in the paperwork. So, I often just—right away I just
      type in stuff that I want to express in situations such as these. If you see
      our chart, it‟s boxes. And I check 13 pages of boxes. And, so, what we
      do is we can check normal exam which means that the body is normal,
      normal variance, findings caused by medical condition indeterminate,
      which I checked, and findings of diagnostic of trauma or sexual contact.
      None of these speak to the content of the interview. It‟s a box checking
      flaw we have here.

              And, so, what I typically will write, which I didn‟t have the, I guess,
      foresight to do here because I didn‟t know what to make of the discharge
      was that even with a normal exam, which is what we most often see, I‟m
      not saying I think abuse never happened. I don‟t describe myself as a lie
      detector or not. But what I say is that there‟s nothing acute or chronic on
      the anatomy of her exam. That does not mean that she is not telling me
      the truth. And what I would say is that I don‟t expect to see any residual to
      the contact she described on her exam based on what she told me, and
      there‟s no box to check that explains I‟m actually integrating the interview
      with the physical exam.

When asked if T.P. could have had the impression that the exam showed that T.S. had

been sexually abused, Dr. Donaruma said:

             What I say to parents is her body looks totally normal. That doesn‟t
      mean I think—that doesn‟t mean I don‟t believe anything happened. But
      there‟s nothing left—what I would say is there‟s nothing left behind from
      what she‟s telling, but that‟s good news for her. So, I don‟t say, oh, it‟s
      normal. This is all made up. I just say we‟re lucky her body is healthy and
      normal.

             ....

             So, I‟m sure [T.P.] heard that because I do believe [T.S.‟s]
      disclosure.

      A.P. testified for the defense. A.P. stated that T.P., T.S., and Papa have lived

with her at various times. According to A.P., she and Stone lived at 12th Street and

then moved to Avenue A, A.P.‟s parent‟s home. A.P. testified that T.P. lived with her



                                            10
approximately for one month before going to Las Vegas and that T.P. went to Las

Vegas in January 2009. According to A.P., she and Stone lived at the home on 12th

Street when T.P. went to Las Vegas. The home on 12th Street was located “across the

street from the old high school.”

       A.P. stated that she did not witness anything that would cause her to believe

T.S.‟s allegations. A.P. did not believe the allegations against Stone because she had

been with Stone for ten years and “he‟s never had a charge like this on him before.”

However, when asked if she thought T.S. was lying, A.P. stated, “I don‟t believe—well,

I‟m going to put it this way: Some of it I don‟t believe—some of it I don‟t believe she‟s

lying about, and some of it I do believe she‟s lying about.” When asked to clarify, A.P.

replied:

               Well, my granddaughter‟s, she‟s a very good little girl; and I know
       I‟ve spoiled „em both a lot. I have. Because everything they usually ask
       for I try to get it for „em, for both of „em. But—and I‟ve never ever see
       [Stone] mess with her, with my granddaughter, never. He spent time with
       „em, play with „em. They‟ll come in and say, [Stone], come in and play
       with us. And he‟ll go in there and play with them.

       A.P. testified that she did not have any pornography in her home and that she did

not allow Stone to bring any into the home.      A.P. did not witness Stone watching

pornographic movies alone or with the children present and she did not notice Stone

missing from the bed at night. According to A.P., Stone treated the grandchildren “very

well,” and he “would take time, you know, make sure that they had food to eat or cook

for them.”

       On cross-examination, the State asked, “Ma‟am, so, you didn‟t really answer

[defense counsel‟s] question when you said some of it you believe and some of it you

don‟t believe. So, I‟m interested in what it is about the allegations you believe?” A.P.

                                           11
responded that she believed T.S. “to a certain extent on some things she told” A.P. The

State asked A.P. to repeat those things and A.P. replied, “Well, I‟m just—I‟m going to

tell it like it is because, okay, at first when [T.S.]—[T.P.] told me about what happened—

because she called me and when she told me about what had happened, I did believe

[T.S.].” A.P. then stated, “But everything has been changing. You know, things—the

story‟s been changed three times.” A.P. refused to repeat the “things” that T.S. said

Stone had done to her because it was “very bad.” A.P. acknowledged that she believed

T.S. “at one point.”

       A.P. testified that when the police were unable to find Stone in order to interview

him regarding T.S.‟s allegations, Stone was in California. A.P. stated that a police

detective yelled at her because he claimed she would not disclose Stone‟s location, but

A.P. insisted that she did tell the detective that Stone was in California. However, A.P.

said that she did not have any information about Stone‟s location in California; and

therefore, she was unable to provide that information to the detective. Instead, A.P. told

the detective that Stone would call him. Later, A.P. stated that she called Stone and

told him that he needed to come home due to the investigation. When asked if she

gave the detective Stone‟s phone number, A.P. replied, “No, because I didn‟t have the

number because he called me.”

       After hearing the evidence, the jury found Stone guilty of all three counts and

sentenced him to three life sentences to run concurrently. This appeal followed.

                          II.    SUFFICIENCY OF THE EVIDENCE




                                           12
        By his first, second, and third issues, Stone contends that the evidence is legally

insufficient to support the verdict.7          Specifically, Stone argues that the evidence is

legally insufficient to support the aggravated assault conviction because: (1) the State

failed to prove the date that the offenses allegedly occurred; (2) T.S.‟s testimony was

too general; (3) there was no evidence that “anything happened” because T.S. “always

used the words „tried‟ or „trying‟”; (4) there was no physical evidence; and (5) “T.S. did

not describe any identifying marks or the sexual organ of [Stone].” As to both counts of

indecency with a child, Stone argues that the evidence is insufficient to show that he

had the intent to gratify “anyone‟s sexual desire.” As to the second count of indecency

with a child by exposure, Stone argues that the evidence is insufficient because this

count is a lesser-included offense of aggravated sexual assault.

A.      Standard of Review and Applicable Law

        The court of criminal appeals has held that there is “no meaningful distinction

between the Jackson v. Virginia legal sufficiency standard and the Clewis factual-

sufficiency standard” and that the Jackson standard “is the only standard that a

reviewing court should apply in determining whether the evidence is sufficient to support

each element of a criminal offense that the State is required to prove beyond a

reasonable doubt.” Brooks v. State, 323 S.W.3d 893, 902-03, 912 (Tex. Crim. App.

2010) (plurality op.). Accordingly, we review Stone‟s claims of evidentiary sufficiency

under “a rigorous and proper application” of the Jackson standard of review. Id. at 906-


        7
          Stone also generally asserts that the evidence is factually insufficient to support his conviction;
however, as Stone acknowledges, the Jackson standard “is the only standard that a reviewing court
should apply in determining whether the evidence is sufficient to support each element of a criminal
offense.” See Brooks v. State, 323 S.W.3d 893, 902-03, 912 (Tex. Crim. App. 2010) (plurality op.).
Therefore, we will not address Stone‟s general assertions that the evidence is factually insufficient to
support the verdict. See id.


                                                    13
07, 912. Moreover, we do not refer separately to legal or factual sufficiency and will

only analyze Stone‟s issues under the Jackson standard. See id. at 985 (concluding

that there is no meaningful distinction between a legal and factual sufficiency analysis).

       Under the Jackson standard, “the relevant question is whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” Jackson v.

Virginia, 443 U.S. 307, 319 (1979); see Brooks, 323 S.W.3d at 898-99 (explaining that

in the Jackson standard we consider “all of the evidence in the light most favorable to

the verdict,” and determine whether the jury was rationally justified in finding guilt

beyond a reasonable doubt). “[T]he fact[-]finder's role as weigher of the evidence is

preserved through a legal conclusion that upon judicial review all of the evidence is to

be considered in the light most favorable to the prosecution.” Jackson, 443 U.S. at 319

(emphasis in original); see TEX. CODE CRIM. PROC. ANN. art. 38.04 (West 1979) (“The

jury, in all cases is the exclusive judge of facts proved and the weight to be given to the

testimony . . . .”); Wesbrook v. State, 29 S.W.3d 103, 111 (Tex. Crim. App. 2000) (“The

jury is the exclusive judge of the credibility of witnesses and of the weight to be given

testimony, and it is also the exclusive province of the jury to reconcile conflicts in the

evidence.”).

       We measure the legal sufficiency of the evidence by the elements of the offense

as defined by a hypothetically correct jury charge. Coleman v. State, 131 S.W.3d 303,

314 (Tex. App.—Corpus Christi 2004, pet. ref‟d) (citing Malik v. State, 953 S.W.2d 234,

240 (Tex. Crim. App. 1997)).      A person commits the offense of aggravated sexual

assault of a child by intentionally or knowingly causing the penetration of the sexual



                                            14
organ of a child by any means, and the child was younger than fourteen years of age.

See TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(i).          A person commits the offense of

indecency with a child if, with a child younger than 17 years of age, the person

“engages in sexual contact with the child or causes the child to engage in sexual

contact” or the person acts “with intent to arouse or gratify the sexual desire of any

person” and that person exposes the anus or any part of the person‟s genitals knowing

the child is present. See id. § 21.11 (a)(1), (2)(A).

B.     Analysis

       1.     Aggravated Sexual Assault

       By his first issue, Stone contends that there was no evidence that “anything

happened” because T.S. used the term “tried” during her testimony.              At trial, T.P.

testified that T.S. told her that Stone put his hand inside of her, he put his “thingy” in his

hand and then put it inside her, and that T.S. saw “clear stuff” come out of Stone‟s

thingy. T.P. explained that T.S. said that Stone put his hand inside her when T.S. lived

with Stone and A.P. at the residence on Avenue A. T.P. also claimed that T.S. told her

that when she stayed at the residence by the old high school with Stone and A.P.,

Stone “actually took his thingy and, you know, put it inside her”; T.S. allegedly also saw

the “clear stuff” come out of Stone‟s thingy.

       T.S. testified that Stone “was trying to get his thingy and try[ing] to put it in [her

thingy].” T.S. stated that Stone would take off his pants and ask her to remove her

clothes. T.S. claimed that Stone tried to get his private into her private “a lot” while they

were in the living room and in A.P.‟s bedroom. T.S. said that she saw Stone attempt to

get his private inside her. T.S. testified that Stone also tried to put his private in her



                                             15
mouth and that on one occasion, she tasted the “clear stuff” that came out of his

“thingy.”

        Although T.S. used the term “tried” when explaining what Stone had allegedly

done to her, she also explained that it hurt, Stone was between her legs, and that she

was bleeding after the incident. Furthermore, T.P. testified that T.S. told her that Stone

had actually put his “thingy” inside her. Dr. Donaruma also testified that T.S. told her

that Stone put his “thingy” in her, that it really hurt, and that she saw blood in the toilet

after the incident. From this evidence the jury may have found that Stone penetrated

T.S.‟s vagina with his penis. See Hooper v. State, 214 S.W.3d 9, 14 (Tex. Crim. App.

2007) (providing that juries are permitted to make reasonable inferences from the

evidence); Jones v. State, 900 S.W.2d 392, 399 (Tex. App.—San Antonio 1995, writ

ref‟d) (explaining that the jury may use common sense and apply common knowledge,

observation, and experience gained in the ordinary affairs of life when giving effect to

the inferences that may reasonably be drawn from the evidence). Therefore, viewing

the evidence in the light most favorable to the prosecution, we conclude that a rational

trier of fact could have found beyond a reasonable doubt that Stone penetrated T.S.‟s

sexual organ with his penis. See Jackson, 443 U.S. at 319; see Brooks, 323 S.W.3d at

898-99. We overrule Stone‟s first issue complaining of T.S.‟s use of the term “tried.”

        2.      Date of the Offenses

        By his first, second, and third issues, Stone asserts that the State failed to prove

the date of the offenses.8 However, T.P. clarified that T.S. claimed that Stone put his

        8
           Stone includes this assertion in his first issue contending that the evidence is insufficient to
prove that he committed aggravated sexual assault of T.S. However, because he states in his second
and third issues that he “incorporates his argument regarding legal and factual sufficiency of the evidence
from” his first issue, we will construe this assertion as applying to all of his sufficiency complaints.


                                                    16
hand in T.S.‟s vagina when they lived at the residence on Avenue A and that he put his

penis inside T.S. when they lived at the residence by the old high school. A.P. stated

that they lived at the residence by the old high school when T.P. went to Las Vegas.

T.P. testified that she went to Las Vegas at the beginning of February 2009. According

to T.P., A.P. and Stone moved to the residence on Avenue A at about the same time

that T.P. moved to Houston and that she moved to Houston in the middle of February or

at the end of March. T.S. moved to Houston with T.P. in May 2009. From this evidence

the jury could have concluded that Stone committed the sexual assaults on T.S. during

the period T.P. visited friends in Las Vegas and during the period T.P. lived in Houston.

      Regardless, the State was not required to prove the exact date of the offenses.

Dixon v. State, 201 S.W.3d 731, 736 (Tex. Crim. App. 2006) (“‟[T]ime is not [usually] a

material element of an offense,‟ and in some cases „it may be impossible for the State to

know precisely, or even approximately, when the charged offense occurred.‟ Especially

where young children are involved, we have cautioned that courts cannot impose

unrealistic expectations regarding proof of when an offense actually occurred: „[I]t is not

often that a child knows, even within a few days, the date that she was sexually

assaulted.‟”); Garcia v. State, 981 S.W.2d 683, 685-86 (Tex. Crim. App. 1998). “It is

well settled that the „on or about‟ language of an indictment allows the State to prove a

date other than the one alleged in the indictment as long as the date is anterior to the

presentment of the indictment and within the statutory limitation period.” Sledge v.

State, 953 S.W.2d 253, 255-256 (Tex. Crim. App. 1997). Here, the indictment alleged

that the acts occurred “on or about” February 15, 2009, and the presentment of the

indictment occurred on January 13, 2010; therefore, the acts, allegedly occurring in



                                            17
February or March through May 2009 occurred anterior to the presentment of the

indictment. See id. Accordingly, we overrule Stone‟s first, second, and third issues as

they relate to his claim that the State did not prove the date of the offenses. See

Garcia, 981 S.W.2d at 685-86.

       3.     Indecency with a Child by Contact

       By his second issue, Stone appears to first argue that the evidence showed that

the touching of T.S.‟s genitals occurred at the same time that the penetration occurred

and that the State only alleged one occurrence of sexual abuse in the indictment;

therefore, Stone claims the evidence was insufficient to prove the two counts of

indecency with a child. However, T.S. and T.P. testified that there was more than one

occurrence of sexual abuse. The first event occurred at the residence by the old high

school, wherein Stone allegedly put his penis inside T.S.‟s vagina. The second event

occurred when Stone allegedly put his hand inside T.S.‟s vagina when they lived at the

residence on Avenue A. T.S. also described a third event wherein Stone asked her to

put his penis in her mouth and semen apparently went into T.S.‟s mouth. T.S. claimed

that Stone “tried” to put his private in her private “a lot” in the living room and in A.P.‟s

bedroom. Finally, T.S. stated that the sexual abuse occurred “a lot” and claimed that

Stone “tried” to “lick” her private on another occasion.

       Next, Stone generally contends that there was no evidence that he intended to

“gratify anyone‟s sexual desires.”      The specific intent required for the offense of

indecency with a child may be inferred from a defendant‟s conduct, his remarks, and all

of the surrounding circumstances. Sendejo v. State, 26 S.W.3d 676, 678 (Tex. App.—

Corpus Christi 2000, pet. ref‟d) (citing McKenzie v. State, 617 S.W.2d 211, 216 (Tex.



                                             18
Crim. App. 1981)). “An oral expression of intent is not required. The conduct alone is

sufficient to infer intent.” Id. (internal citation omitted).

       T.S. testified that she was alone with Stone when he allegedly put his hand in her

vagina. T.S. was able to describe Stone‟s penis to Dr. Donaruma, and she stated that

she saw the “clear stuff” come out of Stone‟s penis. T.S. claimed that Stone threatened

to hurt her if she ever told anyone what he was doing. T.S. stated that Stone was

“trying to do nasty stuff with [her].” From the circumstances as described by T.S., the

jury could have inferred that Stone had the intent to arouse or gratify his sexual desire

when he touched T.S.‟s vagina with his hand and exposed his penis to T.S.

       Therefore, viewing the evidence in the light most favorable to the prosecution, we

conclude that a rational trier of fact could have found beyond a reasonable doubt that

Stone had the specific intent to commit the offenses of indecency with a child. See

Jackson, 443 U.S. at 319; see Brooks, 323 S.W.3d at 898-99. We overrule Stone‟s

second and third issues regarding the intent element of indecency with a child.

           III.    LESSER-INCLUDED OFFENSE AND DOUBLE JEOPARDY VIOLATION

       By a sub-issue to his second issue, in one sentence, Stone asserts that the

indecency with a child charges were lesser-included offenses of the aggravated sexual

assault charge. By his third issue, Stone asks this Court to reverse the trial court‟s

judgment on the second count of indecency with a child and enter a judgment of

acquittal on that count because that count is a lesser-included offense of aggravated

sexual assault. By his fourth issue, Stone contends that his double jeopardy rights were

violated because the two counts of indecency with child are lesser-included offenses of




                                                19
aggravated sexual assault and all three convictions arose from the same criminal

episode.9 We will address these issues together.

        “A person who commits more than one discrete sexual assault against the same

complainant may be convicted and punished for each separate act, even if the acts

were committed in close temporal proximity.” Barnes v. State, 165 S.W.3d 75, 88 (Tex.

App.—Austin 2005, no pet.) (citing Vick v. State, 991 S.W.2d 830, 833 (Tex. Crim. App.

1999); Vernon v. State, 841 S.W.2d 407, 410 (Tex. Crim. App. 1992)). As stated above,

in this case, T.S. described several separate acts of sexual abuse, occurring at different

locations, including, among others, an incident wherein Stone put his hand in her vagina

when they lived at the residence by the old high school, another incident wherein Stone

put his penis in her vagina when they lived at the residence on Avenue A, and a third

incident wherein T.S. tasted Stone‟s semen. T.S. also testified that Stone tried to put

his “thingy” in her private “a lot” in A.P.‟s bedroom and in the living room. Based on the

evidence, the jury was free to infer that these incidences were not committed all at

once, as Stone argues.          The evidence supports a finding of three separate events

prompting three separate convictions; therefore, we conclude that the indecency by

contact offense proven is not included within the aggravated sexual assault offense

proven, and the indecency by exposure offense proven is not included within the

indecency by contact offense proven. See id.; Hutchins v. State, 992 S.W.2d 629, 633

(Tex. App.—Austin 1999, pet. ref‟d untimely filed) (“Although the two acts were

committed in close temporal proximity, appellant's touching of L.M.'s genitals with his


        9
         Stone‟s arguments are premised on a theory that all three acts occurred on the same day;
however, T.S. described the events occurring at different residences and on “a lot” of separate occasions.
Therefore, the jury was free to believe that the three acts did not occur on the same day as Stone asserts.


                                                   20
fingers was a separate and distinct act from his penetration of her female sexual organ

with his penis. Because appellant has not shown that his conviction for indecency with

a child by contact was based on the same conduct underlying his conviction for

aggravated sexual assault of a child, his contention that these convictions constitute

multiple punishments for the same offense is without merit.”). We overrule Stone‟s

second, third, and fourth issues.

                                    IV.   MODIFICATION

      In cause number 13-10-00428-CR, the trial court‟s judgment mistakenly states

that Stone was convicted under section 22.02 of the penal code. See TEX. PENAL CODE

ANN. § 22.02 (West Supp. 2010) (setting out the elements of aggravated assault).

However, Stone was convicted of aggravated sexual of assault of child pursuant to

section 22.021 of the penal code. See id. § 22.021(a)(1)(B)(i). The Texas Rules of

Appellate Procedure give this Court authority to modify judgments sua sponte to correct

typographical errors and make the record speak the truth. TEX. R. APP. P. 43.2; French

v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992); Rhoten v. State, 299 S.W.3d
349, 356 (Tex. App.—Texarkana 2009, no pet.); Gray v. State, 628 S.W.2d 228, 233

(Tex. App.—Corpus Christi 1982, pet. ref‟d). Therefore, we hereby modify the judgment

to indicate that the statute under which appellant was convicted is 22.021 of the penal

code. See TEX. CODE CRIM. PROC. ANN. § 22.021(a)(1)(B)(i); see also TEX. R. APP. P.

43.2; French, 830 S.W.2d at 609; Rhoten, 299 S.W.3d at 356; Gray, 628 S.W.2d at 233.

                                    V.    CONCLUSION




                                           21
       We affirm the trial court‟s judgment in appellate cause number 13-10-00427-CR,

and we modify the trial court‟s judgment in appellate cause number 13-10-00428-CR

and affirm as modified.10




                                                            __________________
                                                            ROGELIO VALDEZ
                                                            Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b)
Delivered and filed the
31st day of August, 2011.




       10
          We also dismiss as moot appellant‟s motion to dismiss court appointed counsel and appoint
new counsel carried with the case on December 9, 2010, because appellant has received the relief he
requested in that motion.


                                                22